Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/151794 has claims 1-19 pending. The effective filing date of this application is 01/19/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The preamble of claim 1 includes “a computer program for implementing a method of implementing……”. However, the preamble further includes “a set of instructions which, when executed by a computer, cause the computer to perform a method….”. It is believed that the later “perform a method” should be the method mentioned previously of the preamble.

Examiner’s Remarks
Claims 1. 4, 7, 8, 10, 11, 14 and 18 each recites conditional claim limitation using “if” language. Conditional claim limitations are not given patentable weight. Although the Examiner has considered most of these claim limitations whenever there is prior art mapping, the Examiner would also suggest using “in response to” to avoid claim limitation being interpreted as optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9-11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (20050228941) hereafter Abe in view of Malwankar (2013/0191590).
Regarding claim 1, Abe discloses A non-transitory tangible computer readable storage medium having stored thereon a computer program for implementing a method of implementing synchronous destage of write data from shared global memory to back-end storage resources, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: 
storing write data from multiple write operations in slots of the shared global memory (Abe: [0056]: “if the data input/output request which some host interface portion 11 receives from the host computer/server 11 is the write command, the host interface portion 11 writes a write command into the shared memory portion and writes the write data received from the host computer/server 1, into the global cache memory portion”); 
updating metadata associated with the write operations in connection with storing the write data in shared global memory (Abe: Fig. 7; [0055]: “The global cache memory portion 14 is utilized for storing mainly data while the shared memory portion is used for mainly storing control information and commands”); 
transmitting a destage request, by a data service layer (Abe: Fig. 1: ‘Data Control Portion 21’) to a back-end disk array managing the back-end storage resources (Abe: Fig. 1: ‘Disk array includes HDDs’), the destage request identifying a subset of the slots of the shared global memory (Abe: Fig. 7: [0092]: “the pending is notified to the disk interface portion 12 (step 1107). This notification may be executed through a hot line or by a method of polling the disk interface portion 12 with control information being stored in the global cache memory portion”); 
implementing a destage operation, by the back-end disk array, to move data contained in the subset of the slots of shared global memory to the back-end storage resources (Abe: [0093]: “the disk interface portion 12 recognized in step 1107 determines a storage destination address in order to store the data from the global cache memory portion 14 into the HDD 31 of the magnetic disk unit 2 (step 1108) This determination method is decided depending on restriction of the system with reference to the control information. Then, the disk interface portion 12 transfers the data from the global cache memory portion 14 to the HDD 31, and writes the data into the HDD 31 (step 1109). A data writing processing from the global cache memory portion 14 into the HDD 31 is called "destaging"); 
transmitting a destage response message by the back-end disk array to the data service layer (Abe: [0094]: “the disk interface portion 12 determines whether or not the destaging ends (step 1110), and if the destaging ends, the host interface portion 11 is informed that the destaging ends”); and 
if the destage response message indicates that the destage operation was a success, updating the metadata associated with a subset of the write operations associated with the subset of the slots (Abe: [0094]: “and correspondingly, the table information of the control table is updated”).
Abe does not explicitly disclose using the back-end disk array for transmitting a destage response message.
However, Malwankar discloses transmitting a destage response message by the back-end disk array (Malwankar: [0036]: “once the storage device completes a command and/or request, the completion status is written in the completion queue and the storage device 308 issues an interrupt to the controller device 102 to read the completion status”).	Disclosures by Abe and Malwankar are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate the feature destaging operation to move data from a shared memory to a back end hard drive taught by Abe to include a response message to indicate the completion status of the destage operation disclosed by Malwankar. The motivation for replying a message by paragraph [0036] of Malwankar is for substantially simultaneously accessing based on how the entry in the submission queue is processed.

Regarding claim 10, Abe discloses  A storage system, comprising: 
a shared global memory (Abe: Fig. 1: ‘Global cache memory portion 14’); 
a front-end adapter containing control logic configured to receive write operations from hosts (Abe: ‘Host interface portion 11’), store write data from the write operations in slots of the shared global memory (Abe: [0056]: “if the data input/output request which some host interface portion 11 receives from the host computer/server 11 is the write command, the host interface portion 11 writes a write command into the shared memory portion and writes the write data received from the host computer/server 1, into the global cache memory portion”), and update metadata associated with the write operations in connection with storing the write data in shared global memory (Abe: Fig. 7; [0055]: “The global cache memory portion 14 is utilized for storing mainly data while the shared memory portion is used for mainly storing control information and commands”); 
a data services layer (Abe: Fig. 1: ‘data transfer portion 21’); and 
a back-end disk array managing back-end storage resources (Abe: Fig. 1: ‘HDDs 31’); 
the data services layer containing control logic configured to transmit a destage request to the back-end disk array, the destage request identifying a subset of the slots of the shared global memory (Abe: Fig. 7: [0092]: “the pending is notified to the disk interface portion 12 (step 1107). This notification may be executed through a hot line or by a method of polling the disk interface portion 12 with control information being stored in the global cache memory portion”); and 
the back-end disk array containing control logic configured to implement a destage operation to move data contained in the subset of the slots of shared global memory to the back-end storage resources (Abe: [0093]: “the disk interface portion 12 recognized in step 1107 determines a storage destination address in order to store the data from the global cache memory portion 14 into the HDD 31 of the magnetic disk unit 2 (step 1108) This determination method is decided depending on restriction of the system with reference to the control information. Then, the disk interface portion 12 transfers the data from the global cache memory portion 14 to the HDD 31, and writes the data into the HDD 31 (step 1109). A data writing processing from the global cache memory portion 14 into the HDD 31 is called "destaging") and, 
Abe does not explicitly disclose if the destage operation is successful, transmit a destage response message to the data service layer.
However, Malwankar discloses if the destage operation is successful, transmit a destage response message to the data service layer (Malwankar: [0036]: “once the storage device completes a command and/or request, the completion status is written in the completion queue and the storage device 308 issues an interrupt to the controller device 102 to read the completion status”).
Disclosures by Abe and Malwankar are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate the feature destaging operation to move data from a shared memory to a back end hard drive taught by Abe to include a response message to indicate the completion status of the destage operation disclosed by Malwankar. The motivation for replying a message by paragraph [0036] of Malwankar is for substantially simultaneously accessing based on how the entry in the submission queue is processed.

Regarding claim 4, Abe combined further discloses The non-transitory tangible computer readable storage medium of claim 1, further comprising, if the destage response message indicates that the destage operation was a success, clearing a write pending status for the subset of slots and releasing the subset of slots of global memory (Abe: Fig. 6: [0094]: “the disk interface portion 12 determines whether or not the destaging ends (step 1110), and if the destaging ends, the host interface portion 11 is informed that the destaging ends. Further, the disk interface portion 11 clears write pending information of the global cache memory portion 14, and correspondingly, the table information of the control table is updated (step 1111)”).
Regarding claim 14, these claims limitations are significantly similar to those of claim 4, and, therefore, are rejected on the same grounds.

Regarding claim 5, Abe combined further discloses The non-transitory tangible computer readable storage medium of claim 4, wherein the synchronous destage causes the data to be moved from the subset of slots of global memory to the back-end storage resources of the back-end disk array, and acknowledged by the back-end disk array to the data services layer, prior to releasing the subset of slots of global memory (Abe: [0093]: “the disk interface portion 12 transfers the data from the global cache memory portion 14 to the HDD 31, and writes the data into the HDD 31 (step 1109). A data writing processing from the global cache memory portion 14 into the HDD 31 is called "destaging"; [0094]: ““the disk interface portion 12 determines whether or not the destaging ends (step 1110), and if the destaging ends, the host interface portion 11 is informed that the destaging ends. Further, the disk interface portion 11 clears write pending information of the global cache memory portion 14, and correspondingly, the table information of the control table is updated (step 1111)”).
Regarding claim 15, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Regarding claim 6, Abe combined further discloses The non-transitory tangible computer readable storage medium of claim 1, wherein the data service layer and back-end disk array are implemented using a client-server model, where the data service layer is implemented as a client and the back-end disk array is implemented as a server (Abe: Fig. 1: [0012]: “the memory device control portion transfers the data written in the cache memory, from the cache memory to the memory device and then writes the transferred data therein”; <examiner note>:  the memory device control portion includes data transfer control portion configured to transfer data written in the cache memory, from thereon transfers to the storage (here the memory device control portion acts like a client. The storage includes HDDs configured to receive data transferred from the memory device control portion for storage as a write request (here the storage acts like a server).
Regarding claim 16, these claims limitations are significantly similar to those of claim 6, and, therefore, are rejected on the same grounds.

Regarding claim 7, Abe combined further discloses The non-transitory tangible computer readable storage medium of claim 1, wherein if the destage response message indicates that the destage operation was not a success, the metadata associated with a subset of the write operations associated with the subset of the slots is not updated (Abe: Fig. 6: Step 1110: not end).

Regarding claim 17, these claims limitations are significantly similar to those of claim 7, and, therefore, are rejected on the same grounds.

Regarding claim 9, Abe combined further discloses The non-transitory tangible computer readable storage medium of claim 1, wherein the step of implementing the destage operation, by the back-end disk array, comprises issuing read operations by the back-end disk array on the subset of slots of global memory (Abe: [0056]: “If the disk interface portion detects that the write command is written into the shared memory, it reads out the write data from the global cache memory according to the above command and it writes into the HDD 31 in the magnetic disk unit 2.”).
Regarding claim 19, these claims limitations are significantly similar to those of claim 9, and, therefore, are rejected on the same grounds.

Regarding claim 11, Abe combined further discloses The storage system of claim 10, wherein the control logic of the data service layer is further configured to update the metadata associated with a subset of the write operations associated with the subset of the slots if the destage response message indicates that the destage operation was a success (Abe: [0094]: “and correspondingly, the table information of the control table is updated”).
Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Malwankar as applied to claim 1 and 10 above, and further in view of Kopylovitz et al (20120011313) hereafter Kopylovitz.
Regarding claim 2,  Abe and Malwankar do not disclose the destage request is a group destage request .
However, Kopylovitz discloses the non-transitory tangible computer readable storage medium of claim 1, wherein the destage request is a group destage request identifying multiple slots of the shared global memory that are to be destaged to a single slice of back-end storage resources (Kopylovitz: [0010]: “caching in the cache memory one or more write requests and generating a consolidated write request corresponding to a stripe in a RAID group; destaging the consolidated write request; and writing the destaged consolidated write request in a write out of place manner to one or more storage disk drives”).
Disclosures by Abe, Malwankar and Kopylovitz are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate the feature destaging operation to move data from a shared memory to a back end hard drive taught by Abe/Malwankar to include generating a consolidated write request corresponding to a stripe in a RAID group disclosed by Kopylovitz. The motivation for destaging a consolidated write request by paragraph [0136] of Kopylovitz is for reducing energy consumption.
Regarding claim 12, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

Regarding claim 3, Kopylovitz further discloses The non-transitory tangible computer readable storage medium of claim 1, further comprising forming groups of subsets of the slots of shared global memory (Kopylovitz: [0081]: “The data portions co-handled with a given write request are constituted by data portions from write request(s) previously cached in the cache memory prior to the moment of obtaining the given write request in cache memory, and data portions from write request(s) later cached in the cache memory”), each group being associated with a subset of write operations containing write data to be stored in a given slice of back-end storage resources on the back-end disk array [0010]: “caching in the cache memory one or more write requests and generating a consolidated write request corresponding to a stripe in a RAID group; destaging the consolidated write request; and writing the destaged consolidated write request in a write out of place manner to one or more storage disk drives”).
Disclosures by Abe, Malwankar and Kopylovitz are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate the feature destaging operation to move data from a shared memory to a back end hard drive taught by Abe/Malwankar to include generating a consolidated write request corresponding to a stripe in a RAID group disclosed by Kopylovitz. The motivation for destaging a consolidated write request by paragraph [0136] of Kopylovitz is for reducing energy consumption.
Regarding claim 13, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Malwankar as applied to claim 7 and 17 above, and further in view of Kamran (Pat. 10997026).
Regarding claim 8,  Abe and Malwankar do not explicitly disclose a re-transmitting the destage request if the destage response message indicates that the destage operation was not a success.
However, Kamran discloses the non-transitory tangible computer readable storage medium of claim 7, wherein if the destage response message indicates that the destage operation was not a success, the method further comprises re-transmitting the destage request, by the data service layer to the back-end disk array, the retransmitted destage request identifying the subset of the slots of the shared global memory (Kamran: column 1, line 64- column 2, line 4: “detecting a destage event; and in response to the destage event, destaging a data item that is stored in a journal, the destaging including: issuing M primary write requests for storing the data item, each of the M primary write requests being directed to a different one of the M primary storage devices; in response to detecting that L of the primary write requests have failed, issuing L secondary write requests for storing the data item”).
Disclosures by Abe, Malwankar and Kamran are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate the feature destaging operation to move data from a shared memory to a back end hard drive taught by Abe/Malwankar to include re-issuing the write request to the storage device when a write request to one of the primary storage devices fails disclosed by Kamran. The motivation for re-issuing the write request by column 9, lines 54-58 of Kamran is for faster completing a destage operation.
Regarding claim 18, these claims limitations are significantly similar to those of claim 8, and, therefore, are rejected on the same grounds.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday from 11:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/            Examiner, Art Unit 2136                                                                                                                                                                                            

/MICHAEL ALSIP/            Primary Examiner, Art Unit 2136